Citation Nr: 0523116	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  98-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently assigned a 20 percent evaluation.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from January 1971 to 
February 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which 
increased an evaluation for postoperative residuals of a 
right knee injury from 10 percent to 20 percent, effective 
May 14, 1998.

In July 2000, a videoconference Travel Board hearing was held 
before a Board Member.  In November 2000, that Board Member 
remanded the right knee disability increased rating issue to 
the RO for additional evidentiary development.  A February 
2002 rating decision confirmed a 20 percent evaluation and 
reclassified the service-connected right knee disability as 
postoperative residuals of a right knee injury with 
degenerative joint disease.  In response to appellant's 
request for another Travel Board hearing, that Board Member 
in April 2003 remanded said appellate issue to the RO.  
Parenthetically, the Board Member who held the first hearing 
subsequently left the Board.  There is, however a transcript 
of the hearing, and appellant subsequently appeared before 
the undersigned, who will enter a decision on this matter.

Later in April 2003, an in-person Travel Board hearing was 
held before a different Board Member (the undersigned Board 
Member).  In October 2003, the Board remanded said appellate 
issue to the RO for additional evidentiary development.  

With respect to another matter, although appellant was 
represented by an attorney at an earlier stage of the 
proceedings, in a December 2001 letter, the RO advised 
appellant that that attorney was no longer authorized to 
represent claimants before the VA; and appellant was offered 
the option of selecting other representation.  It 
subsequently appears that appellant is representing himself 
in this appeal.

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  Appellant's postoperative residuals of a right knee 
injury are manifested primarily by painful knee motion, 
minimal degenerative changes, and no less than 105 degrees' 
flexion.  The clinical evidence reveals normal right knee 
extension and normal gait.  Right knee ligamentous 
laxity/instability has not recently been clinically 
confirmed.

2.  Severe impairment of the right knee has not been shown.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for appellant's postoperative residuals of a right knee 
injury with degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5010, 5257, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issue.  A comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the right knee disability over the 
years are documented in the claims folders.  VA clinical 
records were obtained and numerous VA orthopedic examinations 
were conducted, which in totality are sufficiently detailed 
and comprehensive regarding the nature and severity of the 
right knee disability.  Additionally, pursuant to a Board 
remand, a recent February 2005 VA orthopedic examination was 
conducted, which, in part, specifically addressed the 
question of whether any right knee joint instability was 
manifested.  It has not been alleged that said examination 
was inadequate.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Said clinical records and examinations are 
sufficiently detailed and comprehensive regarding the nature 
and severity of the service-connected right knee disability 
at issue, and provide a clear picture of all relevant 
symptoms and findings.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, rating criteria, discussion of 
relevant clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.

It does not appear that appellant has informed the VA of the 
existence of any available, additional, specific competent 
evidence that might prove to be material concerning said 
appellate issue in question.  See Mayfield, supra.  Appellant 
has also submitted private clinical records in support of the 
claim.  Additionally, in March 2002 and January 2003 written 
statements, appellant specifically reported that he had no 
additional evidence to submit.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decision on appellant's disability rating 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  In any event, the RO 
issued an April 2004 VCAA notice on said claim on appeal, 
which specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Said VCAA notice adequately informed appellant that he should 
submit evidence of increase in severity of the right knee 
disability, including medical evidence or statements from 
individuals and/or the appellant describing their 
observations concerning his symptoms.  

Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate his claim and 
that the VA has diligently attempted to assist him in 
obtaining evidence necessary to substantiate the claim.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected right knee 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Appellant's service medical records reveal that he apparently 
sustained right knee football injuries in 1971 and November 
1976.  In November 1976, patellar pain, effusion, and 
questionable medial collateral ligamentous laxity were noted.  
Impressions included a partial medial collateral ligament 
tear, questionable meniscal damage, and chondromalacia of the 
patella.  

On October 1983 VA orthopedic examination, there was no gait 
abnormality.  The right knee had full ranges of motion 
without pain, tenderness, or instability.  X-rays of the knee 
were unremarkable.  A February 1984 rating decision granted 
service connection and assigned a noncompensable evaluation 
for right knee chondromalacia. 

On March 1987 VA orthopedic examination, appellant indicated 
that he had injured the right knee at work as a mail 
distributor.  He reportedly underwent arthroscopic surgery 
for that knee in December 1986.  Currently, the right knee 
was slightly swollen, with normal flexion and 5 degrees' 
limitation of extension.  There was no knee instability.  X-
rays of the knee were essentially unremarkable.  An April 
1987 rating decision increased the evaluation for the right 
knee disability from noncompensable to 10 percent and 
reclassified it as postoperative residuals of a right knee 
injury.  

VA clinical records reveal that in September 1991, 
appellant's right knee had full range of motion without 
instability/laxity.  The patella tracked well.  On patellar 
compression testing, there was "3+" tenderness.  In August 
1994, he underwent arthroscopy and trimming of the right knee 
lateral meniscus for diagnosed internal derangement of that 
knee.  The operative report revealed that the medial meniscus 
was intact and the patellar surface was smooth.  A flat tear 
of the lateral meniscus was trimmed and a small tear at the 
posterior horn that did not involve the main body was left 
alone.  In a March 1995 written statement, a private 
physician indicated that appellant continued to work at the 
post office despite having right knee pain; that he took 
anti-inflammatory agents for the pain; and that excessive 
lifting was difficult.  

On June 1998 VA orthopedic examination, appellant reported 
having knee pain related to prolonged standing or a lot of 
knee motion; and that he wore a Neoprene-type knee brace.  
The right knee exhibited full extension and 120 degrees' 
flexion, without any significant pain.  The knee was stable 
without unusual laxity.  X-rays of the knee were 
unremarkable.  The examiner opined that the right knee did 
not result in any significant functional loss.  An August 
1998 VA clinical record revealed that the right knee had 
patellofemoral pain with hyperflexion without ligamentous 
laxity.  An October 1998 rating decision increased the 
evaluation for the right knee disability from 10 percent to 
20 percent.  

In an August 1999 written statement, a VA physician indicated 
that appellant had right knee patellofemoral syndrome and 
should avoid activities such as prolonged running, standing, 
jumping, and heavy lifting.  An August 1999 document 
indicates that, based on that August 1999 written statement 
and his limitations in physical performance of assigned 
duties (which included avoidance of strenuous activities and 
walking/standing more than 60 minutes on a daily basis), his 
probationary position as a recreational activity leader in a 
youth challenge program was terminated.  

An October 1999 private evaluation report indicated that 
appellant reportedly was unemployed; that he had been 
terminated from a position as a distribution clerk with the 
United States Postal Service in 1994 for incomplete or 
fraudulent information; that he had subsequently been 
employed as a customer service representative and sales 
clerk/stocker; and that he had recently been terminated from 
a position as a recreational activity leader in a state youth 
challenge program because he did not pass a physical 
examination due to his knee problems. 

On October 1999 VA orthopedic examination, appellant reported 
having a "floating" kneecap, and complained of knee 
soreness particularly with weight bearing and movement.  
Clinically, he favored the right knee slightly with 
ambulation.  There was tenderness over the patella on 
palpation and the knee exhibited 0 degrees' extension.  He 
was able to flex the knee to 105 degrees at which point he 
stopped due to pain.  The knee had crepitus on flexion and 1-
cm anterior subluxation.  There was no knee effusion.  X-rays 
of the knee were unremarkable.  

During a July 2000 videoconference Travel Board hearing, 
appellant testified, at T.5, 17, that he was currently 
employed full-time with the State Corrections Department; and 
that his knee disability limited prolonged walking of more 
than 30 minutes.  His testimony was essentially similar at a 
subsequent April 2003 in-person Travel Board hearing.  

On January 2002 VA orthopedic examination, appellant reported 
that he was a state rehabilitation center employee and was 
attending technical school.  He reported having pain at a 
level of 8-1/2 (with 10 as a maximum); that he had right knee 
stiffness; that if he walked a block, he would have to stop 
due to pain; that standing 15 minutes would increase the 
pain; that sitting with the knee flexed would cause pain; 
that operating a vehicle for more than two hours would cause 
right knee pain; and that he had flare-ups that were mostly 
seasonal, particularly with weather changes or doing yard 
work, and that he responded to such flare-ups by staying off 
the knee for two or three hours.  Clinically, he wore an 
elastic sleeve support on the right knee.  The knee had no 
effusion or retropatellar crepitus.  There were small, 
punctate, healed right knee scars.  The knee had 0 degrees' 
extension and 125 degrees' flexion.  Normal ranges of knee 
motion are 0 degrees' extension and 140 degrees'' flexion.  
38 C.F.R. § 4.71 (2004), Plate II.  The right knee was 
clinically described, in part, as exhibiting stable 
collateral ligaments and a 1/4-inch decrease in bulk of the 
right vastus medialis (quadriceps musculature).  X-rays of 
the knee were interpreted as showing minimal narrowing of the 
medial joint compartment.  The examiner stated that since 
both of appellant's knees exhibited 125 degrees' flexion, 
this represented a normal range of motion; that weakened 
movement was not demonstrated; that although appellant did 
not exhibit on examination any excess fatigability or 
incoordination, the objective findings of weakness/atrophy of 
the right vastus medialis "could cause easy collapsibility 
of the knee joint and excessive or easy fatigability"; that 
rapid, coordinated movements would be difficult with the knee 
under stress, particularly in a flexed position; and that 
pain could significantly limit functional ability during 
flare-ups or with repeated use of the knee over a period of 
time.  Based on such examination results, the Board, in its 
October 2003 remand, directed that another VA orthopedic 
examination be conducted to specifically address this 
ambiguity concerning possible right knee joint instability.

On February 2005 VA orthopedic examination, the examiner 
stated that he reviewed the claims file; that appellant had 
undergone two arthroscopic surgeries, including debridement 
of a lateral meniscal abnormality; and that his ligaments 
were intact.  Appellant's current complaints included daily 
right retropatellar pain that was activity related (walking 
more than 10 minutes, lifting more than 60 pounds, squatting, 
prolonged standing greater than 15 minutes, or cold weather).  
He reported that his discomfort would be eased with rest, 
elevation, heat, cold, and medications.  He described 
infrequent locking of the knee, usually after prolonged 
sitting or arising from a sitting position.  He also reported 
that the right knee fatigued easier than the other knee and 
gave way with activities such as prolonged walking, standing, 
or lifting heavy objects.  He denied  right knee swelling, 
redness, or heat.  He worked as a security guard 30-40 hours 
per week.  During flare-ups, he would "just take it easy" 
and take Naprosyn, which usually resolved the situation.  He 
had not had any physician visits during the past year.  He 
utilized a cane only intermittently during heavy activities; 
wore a knee brace only for strenuous activities; and had not 
been incapacitated for this condition during the past year.  

Clinically, appellant ambulated with a normal gait.  The knee 
had normal appearance without any swelling/redness.  Right 
knee extension was to 0 degrees with pain on the last 20 
degrees of motion; and flexion was to 110 degrees with pain 
between 100 and 110 degrees.  There was no weakness or 
fatigability to repetition against slight resistance in the 
right knee region.  The right knee joint line was tender to 
palpation.  Lachman's test was negative, and there was no 
evidence of right knee instability.  There was slight 
crepitus on patellar compression with motion of the right 
knee.  The right patella had slight laxity with tenderness 
parapatellarly on moving the kneecap medially or laterally.  
Significantly, on stress testing, the collateral ligaments 
appeared tight without any evidence of instability.  A right 
knee patellar region scar was nontender.  The calves and 
thighs measured equally.  Gait was normal.  Strength was 
equal in the lower extremities.  X-rays of the right knee 
were unremarkable, except for very minimal spurring along the 
inferior articular portion of the patella.  The examiner 
specifically stated that there was no knee instability on 
stress testing, ligamentous laxity, muscle atrophy, or 
weakness/fatigability.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected right knee 
disability.  Traumatic arthritis, may be rated as 
degenerative arthritis in accordance with Diagnostic Code 
5003, which states that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

Limitation of flexion of either leg to 60 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  
Limitation of extension of either leg to 5 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Code 5261.

An increased rating in excess of 20 percent would not be 
warranted under Diagnostic Code 5260 or 5261 for the service-
connected right knee disability, since the clinical evidence, 
including June 1998, October 1999, January 2002, and February 
2005 VA orthopedic examinations reports revealed normal right 
knee extension and flexion limited to no less than 105 
degrees, neither of which met the criteria for an evaluation 
in excess of 20 percent under Diagnostic Code 5260 or 5261.

Recently, in VAOPGCPREC 9-2004 (September 17, 2004), the 
General Counsel held that separate ratings under Diagnostic 
Codes 5260 and 5261, for limitation of flexion and extension, 
respectively, could be assigned for disability of the same 
joint.  However, since appellant's right knee limitation of 
flexion does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5260, and no limitation of 
extension has been shown, as previously explained, separate 
ratings based on limitation of flexion and extension are not 
warranted.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. Part 4, Code 5257.  
The Board has considered appellant's contentions and 
testimonial evidence regarding knee impairment, and clinical 
findings and diagnostic studies have shown some pathology of 
the cartilaginous structures and degenerative changes.  
Although on a single October 1999 VA orthopedic examination, 
slight 1-cm anterior subluxation of the right knee was noted, 
this finding was not confirmed on subsequent January 2002 or 
February 2005 VA orthopedic examinations.  Although on said 
January 2002 VA orthopedic examination, slightly decreased, 
1/4-inch right quadriceps musculature was clinically reported 
and the examiner suggested the possibility that the muscle 
atrophy/weakness could affect knee joint stability, 
significantly the right knee ligaments were described as 
stable.  More significantly, pursuant to the Board's remand 
to specifically address this ambiguity concerning possible 
right knee joint instability,  another VA orthopedic 
examination was conducted in February 2005 and no muscle 
atrophy, knee instability, or ligamentous laxity was 
confirmed.  It is also of substantial import that he 
ambulates with a normal gait.  Determination of credibility 
is a function for the BVA.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991).  

Although a VA General Council opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, this VA General Council 
opinion is not applicable here because the overall clinical 
evidence does not confirm that appellant has any instability 
of the right knee.  See VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997). See also VA O.G.C. Prec. Op. No. 9-98 (August 14, 
1998).  Thus, a separate evaluation would not be warranted 
under Diagnostic Code 5257 based on instability, since right 
knee instability was not clinically confirmed on the most 
recent VA orthopedic examination in February 2005.  Thus, on 
this point in controversy as to right knee instability, the 
Board concludes that the negative evidence clearly outweighs 
any positive evidence.  

Thus, it is the Board's opinion that an evaluation in excess 
of the assigned 20 percent for the service-connected right 
knee disability based upon limitation of motion due to 
arthritis would not be warranted based on the aforementioned 
evidentiary record, since the recorded limitation of 
extension or flexion measurements did not meet the criteria 
for a higher evaluation under Diagnostic Code 5260 or 5261, 
nor was right knee instability clinically confirmed.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  Appellant's testimony 
and clinical complaints appear credible to the extent that 
the right knee exhibits painful motion on use.  Although the 
patella had slight laxity and tenderness on palpation by the 
examiner on recent February 2005 VA orthopedic examination, 
such patellar hypermobility does not equate to knee joint 
instability.  To the contrary, the examiner clearly opined 
that there was no knee joint instability on that examination.  
However, even assuming that appellant experiences painful 
right knee motion, including from patellar hypermobility, 
Diagnostic Code 5003 or 5010 specifically encompasses painful 
motion, since a compensable rating thereunder for limitation 
of motion requires that "[l]imitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion (emphasis 
added)."  Thus, any painful right knee motion has been 
compensated for under the 20 percent rating assigned by the 
RO.  To assign an additional separate rating for painful knee 
motion under 38 C.F.R. §§ 4.10, 4.40, and/or 4.45, would 
constitute pyramiding, since it would compensate for the same 
knee pain as associated with the arthritis of the knee that 
the RO has considered in rating said disability.  See also 38 
C.F.R. § 4.14; and Esteban v. Brown, 6 Vet. App. 259 (1994).  
Additionally, such symptoms are contemplated by the 20 
percent evaluation assigned for that disability.  

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256.

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

Thus, the Board concludes that the 20 percent evaluation 
assigned for the postoperative residuals of a right knee 
injury with degenerative joint disease adequately compensates 
appellant for the degree of functional loss resulting 
therefrom.  In particular, right knee ligamentous laxity or 
joint instability has not been clinically confirmed; 
appellant did not clinically manifest any limitation of knee 
extension or compensable limitation of knee flexion; and he 
ambulated without any gait impairment.  

The clinical evidence does not reflect that the service-
connected right knee disability presents such an exceptional 
or unusual disability picture as to warrant consideration of 
an extraschedular evaluation, for the aforestated reasons.  
38 C.F.R. § 3.321(b)(1).  In particular, the right knee 
disability does not preclude ambulation or appellant's 
employment, nor does it require frequent hospitalizations.  
Since the preponderance of the evidence is against allowance 
of the right knee disability appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


ORDER

An increased rating in excess of 20 percent for a right knee 
disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


